NUMBER 13-21-00259-CV

                                    COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI – EDINBURG


                                        IN RE M.R AND R.R.


                             On Petition for Writ of Mandamus.


                                                 ORDER

                 Before Justices Longoria, Hinojosa, and Tijerina
                                Order Per Curiam

        Relators M.R. and R.R. filed a petition for writ of mandamus through which they

assert that the trial court erred in refusing to transfer venue under the mandatory venue

provisions of the Texas Family Code and by issuing an order adjudicating parentage

against R.R.Sr. 1


         1 Relators titled this original proceeding as it was styled in the trial court; however, in original

proceedings, we utilize a different procedure to determine the caption. See TEX. R. APP. P. 52.1 (“An original
appellate proceeding seeking extraordinary relief—such as a writ of habeas corpus, mandamus, prohibition,
injunction, or quo warranto—is commenced by filing a petition with the clerk of the appropriate appellate
court. The petition must be captioned “In re [name of relator].””); id. R. 52.2 (“The party seeking the relief is
the relator. In original proceedings other than habeas corpus, the person against whom relief is sought—
        The Court requests that real parties in interest Jay Rivera, Marissa Rivera, and

Patricia Asack, or any others whose interest would be directly affected by the relief

sought, including but not limited to the Texas Department of Family and Protective

Services, file a response to the petition for writ of mandamus on or before the expiration

of ten days from the date of this order.



                                                                              PER CURIAM



Delivered and filed on the
18th day of August, 2021.




whether a judge, court, tribunal, officer, or other person—is the respondent. A person whose interest would
be directly affected by the relief sought is a real party in interest and a party to the case.”). Given the nature
of the case, we use pseudonyms for the parties. See id. R. 9.8.
                                                        2